P R O S P E C T U S MIDDLESEX WATER COMPANY Amended and Restated Dividend Reinvestment and Common Stock Purchase Plan Common Stock (Without Par Value) Dear Investor: Middlesex Water Company (the “Company”) is pleased to offer the Middlesex Water Company Amended and Restated Dividend Reinvestment and Common Stock Purchase Plan (the “Plan”).The Plan is a direct stock purchase plan designed to give new investors an opportunity to make an initial investment in the Company’s Common Stock and to provide existing holders of Company Common Stock with a convenient method to purchase additional shares and to reinvest cash dividends paid on the Company’s Common Stock in the purchase of additional shares of Common Stock. Key features of the Plan are summarized below: · To open a new Plan account, you will be required to authorize the reinvestment of dividends on at least ten (10) shares. · If you are a new investor, you may join the Plan by completing and returning an enrollment form and making an initial investment of not less than $500, up to a maximum of $10,000. · If you currently own fewer than ten (10) registered shares, you may authorize the reinvestment of dividends on the shares you currently own and include an optional cash payment with yourEnrollment Form sufficient to purchase remaining shares required to enroll.Therefore, if you own at least one share of Common Stock, registered in your name, you may participate by completing and returning an enrollment form and following the optional cash payment instructions set forth in this Prospectus (see Question 17). · Once you have enrolled, you may elect to have dividends on all or part of your shares automatically reinvested in shares of Common Stock at market prices. · In addition, you may invest optional cash payments of $25 or more (maximum $25,000 per calendar quarter) in the purchase of Common Stock. · Eligible employees of the Company (and its subsidiary companies and affiliated companies) have the additional option of utilizing automatic payroll deductions to purchase shares. · As a participant, you may (but are not required to) deposit your Company Common Stock certificates with the Plan Agent for safekeeping. · The Company may, from time to time, make shares available to Plan participants at a discount from prevailing market prices. The Company has reserved a total of 600,000 shares of Common Stock to be used in connection with the Plan.As of the date of this Prospectus, 567,385 shares remain available for issuance under the Plan.Although the Plan contemplates the continued payment of quarterly dividends, the Company can make no assurances in that regard. Sincerely, Dennis W. Doll President and Chief Executive Officer Filed Pursuant to Rule 424(b)(3)Registration No: 333-160757 THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION PASSED UPON THE ACCURACY OF THIS PROSPECTUS.
